Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,4,13-19,25-28, 32-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant spec does not provide support for a method of making a highly soluble sweetener comprising a combination of rebaudioside D and rebaudioside A with a solubility “in water at room temperature of about 0.5 grams to 1.0 grams per 100g of water” as now recited in claim 1.

Crystalline Reb D has an inherently low solubility, ranging from about 0.01%- 0.05%.  
And also(p.5, line 17-23)(emphasis added)
In yet another embodiment combining the Reb D and Reb B, treating and spray drying it by the methods described above, yields a composition with significantly higher solubility (about 1%) compared to the composition obtained by combination of Reb D and 20Reb A at the same ratio (about 0.5%). This phenomenon was unexpected, as both Reb D and Reb B have <0.1% solubility, whereas the Reb A used in the experiment had >5% solubility. Therefore combinations of Reb D and Reb A were expected to have higher solubility compared to combinations of Reb D and Reb B.
Furthermore, table 3 in the instant spec shows Reb D and Reb A(sample 2) only has a solubility of around 0.05%(only samples at 0.01% and 0.05% remained clear at room temperature) and not the “about 0.5 to 1.0 grams per 100 grams of water” as recited in claim 1.  

Response to Arguments
Applicant's arguments filed 1/27/2022 have been fully considered but they are not persuasive. 
	The applicant argues that the instant spec has support for the newly claimed solubility range of about 0.5 to 1.0 grams per 100 grams of water. The applicant states that table 3 shows that at 0.5 and 1.0 g per 100 grams of water the solution is cloudy, 
	However, this is not convincing because a cloudy solution contains some amount of precipitated material, i.e. the stevia sweetener is not fully soluble. Please see “What is a Precipitation Reaction?” from Sciencing.com which identifies that a cloudy solution is indication of insoluble material. Therefore, the claimed sweetener combination may be considered partially soluble but does not have a “high solubility” as claimed. Furthermore, the applicant has not provided a definition for the term soluble that would allow for some precipitated material to still be present. As such, one of ordinary skill in the art would take the term soluble to have an ordinary meaning in the art, i.e. a clear solution that does not have visible undissolved material such as a cloudy precipitate. 
	Furthermore, the instant spec recites(p.5, line 17-23)(emphasis added)
In yet another embodiment combining the Reb D and Reb B, treating and spray drying it by the methods described above, yields a composition with significantly higher solubility (about 1%) compared to the composition obtained by combination of Reb D and 20Reb A at the same ratio (about 0.5%). This phenomenon was unexpected, as both Reb D and Reb B have <0.1% solubility, whereas the Reb A used in the experiment had >5% solubility. Therefore combinations of Reb D and Reb A were expected to have higher solubility compared to combinations of Reb D and Reb B.

	As shown in the highlighted section, the instant spec specifically states that the sweetener with a combination of Reb D and Reb A has a solubility of only about 0.5% and not about 0.5 to 1% as claimed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.